Citation Nr: 1750855	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-27 349 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II with minimal cortical lens opacities and glaucoma, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from June 1966 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied an increased rating for diabetes mellitus, type II.  Jurisdiction of this matter is with the RO in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Since the Veteran's most recent VA examination was conducted in January 2013, more than 4 years ago, there is an indication that his diabetes mellitus symptoms may have increased in severity, the Board finds that a remand is necessary in order to provide the Veteran another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran's medical evidence clearly establishes that the Veteran's diabetes mellitus requires the use of insulin with more than one injection per day, a prescribed oral hypoglycemic agent, and a restricted diet.  See January 2016 Diabetes Mellitus DBQ, received January 6, 2016, at 1.  At issue is whether the Veteran needs a medically-prescribed regulation of his occupational and recreational activities in order to qualify for a 40 percent rating under DC 7913.  

The Veteran insists that he requires a regulation of his occupational and recreational activities.  In his August 2009 Notice of Disagreement, the Veteran submitted evidence from Dr. P. to show he should be prescribed a restriction of activities.  In the August 2009 letter, Dr. P. states, "I feel that a change in his work regimen would aid him in the management of his diabetes."  The letter suggests that the Veteran would benefit from a regulation of occupational and recreational activities.  However, during his January 2016 examination, it was noted without comment that the Veteran did not require a regulation of activities as part of his medical management of his diabetes mellitus.  As a result, on remand, the examiner should comment whether the Veteran needs medically-prescribed regulation of his activities in order to manage his diabetes mellitus.

Finally, the Veteran was also afforded the opportunity to attend a Board hearing which he initially requested in his July 2010 VA Form 9, and his representative in an October 2010 letter also requested a hearing on the Veteran's behalf.  However, in a subsequent October 2010 letter from the Veteran, he requested a videoconference hearing but also stated that due to his chronic history of blood clots in his lower extremities, he was unable to travel distances greater than 2 hours.  VA contacted the Veteran for clarification in a November 2010 Report of General Information, and due to his health constraints, the Veteran apparently withdrew his request.  It was also noted by the Veteran that he would confer with his representative to make a new election, but no subsequent information appears to have been received from the Veteran or his representative to confirm whether or not the Veteran explicitly abandoned his request for a hearing.  As a result, the RO should contact the Veteran on remand to clarify whether or not he wishes to have a Board hearing.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and his representative to determine whether he wishes to have a hearing and if so, what type of hearing he wishes to have.  If he does, schedule a hearing.  If he does not, document the file accordingly.

2.  Obtain any outstanding VA treatment records.  If any identified records are not obtained, notify the Veteran and document the unavailability of the records.

3.  Contact the Veteran to ask if there are any private records pertaining to his diabetes mellitus or other records relevant to the claim.  After obtaining any necessary releases, request any records identified by the Veteran.  If any identified records are not obtained, notify the Veteran and document the unavailability of the records.

4.  Then, schedule the Veteran for a VA examination to assess the current severity of his service-connected diabetes mellitus.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should make findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities).  The examiner should address all complications of the Veteran's diabetes.  If separate examinations are necessary, the RO should assist with scheduling.  The Board requests the examiner to address the August 2009 letter from Dr. P. 

5.  Then, readjudicate the claim, to include consideration of whether a separate rating is warranted for any complications of diabetes mellitus, type II.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

